B. D. Burdick, J.
Defendant appeals an order of summary judgment in favor of plaintiff, on the issue of liability only, in plaintiff’s action against defendant for personal injury protection (PIP) benefits allegedly due plaintiff as the result of a motorcycle accident.
Both parties made motions for summary judgment on the question of liability. The parties agreed on the facts for purposes of those motions. Plaintiff obtained insurance through the defendant for a pickup truck in October of 1975. In April of 1976, plaintiff transferred the insurance and premium on the pickup truck to a 1976 Yamaha motorcycle. The parties agreed, for purposes of the summary judgment, that the original insurance policy was in effect at the time of the accident and that there had been no statutorily effective cancel*60lation of plaintiffs personal injury protection benefits.
On appeal, the defendant argues that even in cases where a motorcyclist has purchased nonrequired personal injury protection coverage, that coverage applies only to collisions involving the motorcycle and a motor vehicle, as that term is defined under the no-fault act, MCL 500.3101 et seq.; MSA 24.13101 et seq. The plaintiff in this case was injured when his motorcycle went out of control; there were no other vehicles involved in the accident. Thus, defendant argues, no personal injury protection coverage existed.
This Court does not accept defendant’s argument. As conceded by the defendant for purposes of the summary judgment, defendant undertook to transfer plaintiffs insurance coverage from plaintiffs pickup truck to plaintiffs motorcycle. The defendant retained plaintiff’s premium and did not effectively cancel plaintiffs personal injury protection benefits. It is undisputed that the sole purpose of plaintiff’s policy with the defendant was to provide insurance coverage for the motorcycle. While motorcycle owners are not required to maintain personal injury protection insurance pursuant to the no-fault act, the plaintiff in this case had effectively purchased nonrequired personal injury protection coverage for his motorcycle.
In Porter v Michigan Mutual Liability Co, 80 Mich App 145, 150; 263 NW2d 318 (1977), lv gtd 403 Mich 851 (1978), this Court held that a motorcycle owner who has elected to pay for this type of nonrequired PIP coverage may enforce the contract, subject to the requirements of the act, even though he was injured on a motorcycle. The plaintiff in this case elected to purchase the same type of nonrequired PIP coverage for his motorcycle as *61was present in Porter and, thus, was entitled to the coverage purchased. The insurance liability present in Porter was not based, as defendant suggests, on the fact that another motor vehicle was involved in the accident.1
Judge Danhof wrote a dissenting opinion in Porter, in which he argued that when a motorcyclist has purchased optional PIP coverage which is not within the framework of the act, the PIP priorities established for nonoccupants of motor vehicles in MCL 500.3115(1); MSA 24.13115(1), apply. The dissenting opinion specifically acknowledged, however, that the optional PIP coverage would apply in a case of this type in which no motor vehicle was involved:
"* * * [P]laintiffs optional PIP coverage is not within the framework of the act; it is coverage provided by plaintiffs automobile insurer as a service to a (motorcyclist) automobile policy owner to safeguard against catastrophic loss arising from an accident in which no 'motor vehicle’, under the act’s definition, is involved.” Porter, supra, at 158.
Thus, the plaintiff in this case was entitled to the optional PIP coverage for his motorcycle which he had effectively purchased from the defendant. Accordingly, the trial court’s order granting plaintiff’s motion for summary judgment is affirmed.

 Distinguish Piersante v American Fidelity Insurance Co, 88 Mich App 607; 278 NW2d 691 (1979), in which plaintiff’s insurance carrier was responsible for PIP benefits, in the absence of optional PIP motorcycle coverage, because a motor vehicle, as statutorily defined, was involved in the accident.